—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Assessors of the Incorporated Village of Old Westbury and the Board of Assessment Review of the Incorporated Village of Old Westbury, dated February 20, 2001, which denied the petitioner’s application for a real property tax exemption on certain property for the 2001-2002 tax year, the Board of Assessors of the Incorporated Village of Old Westbury and the Board of Assessment Review of the Incorporated Village of Old Westbury appeal from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered September 24, 2001, which denied the petition without prejudice to renewal.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellants are not aggrieved by the judgment appealed from (see CPLR 5511; Bird v Bird, 111 AD2d 204 [1985]; see also McGann v Incorporated Vil. of Old West-bury, 293 AD2d 581 [2002]).